DETAILED ACTION
This office action is in response to the application filed on 07/28/2021. Claims 1-18 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number CN: 2017/10694351.0 filed 08/14/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent Application No. 16/790,137. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent application No. 16/790,137 now U.S. patent No. 11,067,795.

Instant Application 17/350,367
U.S. Patent No. 11,067,795
Claim 1: An eyeball tracking system, comprising: a controller; an illumination light source is-configured to transmit an illumination light ray; a beam scanner is-configured to project the illumination light ray, illuminate an eyeball at a preset angle; and a photoelectric detector is-configured to: 

Claim 1: An eyeball tracking system, comprising an illumination light source, an entrance pupil optical apparatus, a beam scanner, a photoelectric detector, and a controller, wherein the controller is electrically connected to the photoelectric detector
collect a receive optical power value of an eyeball reflection light ray, and send the receive optical power value to the controller, wherein the eyeball reflection light ray is reflected by the eyeball when the projected illumination light ray illuminates the eyeball
the photoelectric detector is to receive a request to collect a receive optical power value of an eyeball reflection light ray within a detection cycle, collect the receive optical power value of the eyeball reflection light ray within the detection cycle, and send the receive optical power value to the controller, wherein the eyeball reflection light ray is a light ray reflected by the eyeball when the illumination light ray illuminates the eyeball
and wherein the controller is configured to: receive the receive optical power value sent by the photoelectric detector, determine, based on the receive optical power value, an optical power reference value that satisfies a specified functional relationship with the receive optical power value
and the controller is to receive the receive optical power value sent by the photoelectric detector, determine, based on the receive optical power value, an optical power reference value that satisfies a specified functional relationship with the receive optical power value
and determine an eyeball line-of-sight direction that matches the optical power reference value as a current gaze direction of the eyeball based on a prestored one-to-one matching relationship between a plurality of eyeball gaze directions and a plurality of optical power reference values
determine an eyeball line-of-sight direction that matches the optical power reference value as a current gaze direction of the eyeball based on a prestored one-to-one matching relationship between a plurality of eyeball gaze directions and a plurality of optical power reference values


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near-infrared light” in claims 2 and 12 is a relative term which renders the claim indefinite. The term “near-infrared light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 9 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 2018/0109783) in view of Yamada (US 2007/0159599) and in further view of Duong (US 2012/0105802).

	Regarding claim 1, Austin discloses the following claim limitations: an eyeball tracking system, comprising: a controller; (Austin, paragraph 32 discloses a controller circuit and associated circuitry (e.g., I/O, memory and logic circuits) 102 positions or senses the position of the selected aperture at the selected measurement aperture field of view position),
 an illumination light source is-configured to transmit an illumination light ray (Austin, abstract discloses a lamp (illumination light source) for projecting light onto a device).
Austin does not explicitly disclose the following claim limitations: a beam scanner is-configured to project the illumination light ray illuminate an eyeball at a preset angle and a photoelectric detector is-configured to: collect a receive optical power value of an eyeball reflection light ray, and send the receive optical power value to the controller, wherein the eyeball reflection light ray is reflected by the eyeball when the projected illumination light ray illuminates the eyeball and wherein the controller is configured to: receive the receive optical power value sent by the photoelectric detector, determine, based on the receive optical power value, an optical power reference value that satisfies a specified functional relationship with the receive optical power value, and determine an eyeball line-of-sight direction that matches the optical power reference value as a current gaze direction of the eyeball based on a prestored one-to-one matching relationship between a plurality of eyeball gaze directions and a plurality of optical power reference values.
However, in the same field of endeavor Yamada discloses more explicitly the following:  
a beam scanner is-configured to project the illumination light ray illuminate an eyeball at a preset angle;  (Yamada, paragraph 21 discloses a scanner scanning two-dimensionally the light beam emitted from the light emitter, over the eyeball; in addition paragraphs 92-93 discloses an apparatus for projecting an image directly onto a retina of a viewer, by directing a visible light beam representing the image toward the retina through a pupil of the viewer, a display-purpose light emitter emitting the visible light beam for displaying the image).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Austin with Yamada to create the optical system with the beam splitter of Yamada.
	The reasoning being is to improve the technique of tracking the position of a pupil of an eyeball, by directing light toward the eyeball and using a portion of the light reflected from the eyeball (Yamada, paragraph 17).
Austin and Yamada do not explicitly disclose the following claim limitations: and a photoelectric detector is-configured to: collect a receive optical power value of an eyeball reflection light ray, and send the receive optical power value to the controller, wherein the eyeball reflection light ray is reflected by the eyeball when the projected illumination light ray illuminates the eyeball and wherein the controller is configured to: receive the receive optical power value sent by the photoelectric detector, determine, based on the receive optical power value, an optical power reference value that satisfies a specified functional relationship with the receive optical power value, and determine an eyeball line-of-sight direction that matches the optical power reference value as a current gaze direction of the eyeball based on a prestored one-to-one matching relationship between a plurality of eyeball gaze directions and a plurality of optical power reference values.
However, in the same field of endeavor Duong discloses more explicitly the following: 
and a photoelectric detector is-configured to: collect a receive optical power value of an eyeball reflection light ray, and send the receive optical power value to the controller, wherein the eyeball reflection light ray is reflected by the eyeball when the projected illumination light ray illuminates the eyeball (Duong, paragraph 19 and fig. 1 discloses the spectacle device also includes left and right light sources 17-1 and 17-2, and a light source controller 18 for controlling the light sources for illuminating eyeballs in addition abstract discloses obtaining optical power value for adjustments),
and wherein the controller is configured to: receive the receive optical power value sent by the photoelectric detector, determine, based on the receive optical power value, an optical power reference value that satisfies a specified functional relationship with the receive optical power value, and determine an eyeball line-of-sight direction that matches the optical power reference value as a current gaze direction of the eyeball based on a prestored one-to-one matching relationship between a plurality of eyeball gaze directions and a plurality of optical power reference values (Duong, paragraphs 12 and 34 discloses the automatic accommodative spectacle device further includes a power supply for supplying power to the focusing elements, the sensors, the line of sight detector, the focus engine and the focusing elements controller… the device can be calibrated for individual patients, and a look-up-table (LUT) can be used to relate the lines of sight of the two eyes to the appropriate optical power of the two focusing elements i.e. varying optical powers matching line of sight of user).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Austin and Yamada with Duong to create the system of Austin and Yamada as outlined above with the optical power glasses of Duong.
	The reasoning being is to automatically adjust the optical power of focusing elements on the spectacles to help him/her remain focused on the fixation ROI (Duong, paragraph 2).

	Regarding claim 2, Austin, Yamada and Duong discloses the eyeball tracking system according to claim 1, wherein the illumination light ray is infrared or near-infrared light (Yamada, paragraph 9 discloses an eye tracker including an infrared-light source. The infrared-light source illuminates an eyeball surface directly or indirectly with lower-luminance infrared light exclusively for the purpose of tracking of the pupil position).

	Regarding claim 9, Austin, Yamada and Duong discloses an eyeball tracking method, comprising: transmitting, by an illumination light source, an illumination light ray to a beam scanner; projecting, by the beam scanner, the illumination light ray onto an entrance pupil optical apparatus, which reflects or reproduces the illumination light ray, wherein the reflected or reproduced illumination light ray illuminates an eyeball (Austin, abstract discloses a lamp (illumination light source) for projecting light onto a device… in addition Yamada, paragraph 21 discloses a scanner scanning two-dimensionally the light beam emitted from the light emitter, over the eyeball; in addition paragraphs 92-93 discloses an apparatus for projecting an image directly onto a retina of a viewer, by directing a visible light beam representing the image toward the retina through a pupil of the viewer, a display-purpose light emitter emitting the visible light beam for displaying the image),
collecting, by a photoelectric detector, a receive optical power value of an eyeball reflection light ray;, sending the receive optical power value to a controller, wherein the eyeball reflection light ray is a light ray reflected by the eyeball when the reflected or reproduced illumination light ray illuminates the eyeball (Duong, paragraph 19 and fig. 1 discloses the spectacle device also includes left and right light sources 17-1 and 17-2, and a light source controller 18 for controlling the light sources for illuminating eyeballs in addition abstract discloses obtaining optical power value for adjustments),
receiving, by the controller, the receive optical power value sent by the photoelectric detector, determining, based on the receive optical power value, an optical power reference value that satisfies a specified functional relationship with the receive optical power value; and determining an eyeball line-of-sight direction that matches the optical power reference value as a current gaze direction of the eyeball based on a prestored one-to-one matching relationship between a plurality of eyeball gaze directions and a plurality of optical power reference values (Duong, paragraphs 12 and 34 discloses the automatic accommodative spectacle device further includes a power supply for supplying power to the focusing elements, the sensors, the line of sight detector, the focus engine and the focusing elements controller… the device can be calibrated for individual patients, and a look-up-table (LUT) can be used to relate the lines of sight of the two eyes to the appropriate optical power of the two focusing elements i.e. varying optical powers matching line of sight of user).


 	Regarding claim 11, claim 11 lists all the same elements and features to claims 1 and 9 as outlined above. Therefore, the same rationale that was utilized in claims 1 and 9 are applied to claim 11.

	Regarding claim 12, Austin, Yamada and Duong discloses the eyeball tracking method according to claim 11, wherein the illumination light ray is infrared or near-infrared light (Yamada, paragraph 9 discloses an eye tracker including an infrared-light source. The infrared-light source illuminates an eyeball surface directly or indirectly with lower-luminance infrared light exclusively for the purpose of tracking of the pupil position).


Allowable Subject Matter
Claims 3-8, 10 and 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 non-statutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481